Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/24/2022 with respect to claims 1, 3-4, 10-13, 15-17 and 19-20 have been fully considered but they are not persuasive. The Examiner finds the amended claim language of “to simulate interaction of the interactive player with a target object of the augmented reality game environment within the game space” to be a statement of intended use of the instant-claimed “peripersonal boundary” but without providing any specification of what additional method steps or structural adaptation(s) are necessary to achieve this desired use that would distinguish over the apparatus and method of Abercrombie. The amended claim limitation also does not include any specification as to what a “target” object is. 
The Examiner does not find this intended-use statement to distinguish over the prior art of Abercrombie, which admits that his “sphere space” surrounding a user or viewer, wherein this sphere space may be visible, can accept one or more “entities” such as entities 208A-B, 308A-B,or 508 A-B, and wherein the graphical rendering of these entities are functionally related to the user based on the user’s rotation and/or translation actions and sizing of the user’s sphere space (peripersonal boundary), and optionally and additionally based on user inputs to create, edit or move the entities from within the sphere space, see [0166]. 
A broadest reasonable interpretation of the term “target object” includes the graphically rendered entities of Abercrombie that can be observed by the user as he or she navigates in the game space by rotating and/or translating (in other words, the entities are targeted by observing them). [0130] describes that the sphere space translates with the viewer but the user rotates within the sphere space, “so that changes in the appearance and/or position of entities (and potential sphere space itself, if visible) may result from rotation, but not translation”. Changes in the appearance and position of entities meet the claimed limitation of simulated interaction with a player, wherein the entities themselves meet the limitation of being target objects of the augmented reality game environment – targeted at least in being able to be rotated towards for viewing by the viewer. [0163], describing Figs. 5B and 5C, notes that entities 508C-e and 508C-F disposed within a sphere space rotate with the sphere space as the viewer 506C rotates, while entities 508C-G and 508C-H do not rotate with the sphere space. 
[0166] describes a further level of interaction between a player and targeted entity within his sphere space – “a user might create and/or edit an entity in a display space or sphere space”.
Additionally consider Figs. 3D and 3E of Abercrombie, which illustrates how resizing sphere space 312 affects user 306’s interaction with two entities 308-A and 308-B. As the sphere space size is decreased, the spatial relationship between the user and the entities is affected. 
In conclusion, a player being able to affect the position, appearance, creation, editing and moving of certain entities (target objects such as 308, 508) with regard to a viewer’s (306, 506) sphere space (peripersonal boundary) meets a broadest reasonable interpretation of simulating interaction of the player with a target object of the augmented reality game environment within the game space. For at least this reason the 35 U.S.C. 102(a)(1) rejection of claims 1, 3-4, 10-13, 15-17 and 19-20 under Abercrombie is maintained. 
The Examiner notes that new claims 21-22, which are each dependent upon rejected claim 1, each recite allowable subject matter. The Examiner recommends amending claim 1 to include subject matter of either of these dependent claims or rewriting claims 21 and 22 in independent form to include all of the limitations of the parent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0206351 A1 to Abercrombie et al.
	Re claim 1, Abercombie discloses a method of providing an augmented reality game environment within a game space (Abstract, [0019], ‘The processor is adapted to establish a world space, the world space being adapted to at least one virtual reality entity
or augmented reality entity therein. The processor is adapted to establish a sphere space, the sphere space being adapted to accept at least one virtual reality entity or augmented reality
entity therein. The processor is adapted to establish a display space, the display space being adapted to accept at least one virtual reality entity or augmented reality entity therein.’)
	obtaining, by a processor, sensor data for the game space; determining, by the processor, a position of a player in the game space based on the sensor data ([0019], ‘an
apparatus is provided that includes a processor, at least one sensor in communication with the processor, the sensor being adapted to sense a translation of a viewer and a rotation of the
viewer’
[0022], ‘The sensor may include a stereo pair of imagers. The sensor may be an accelerometer, a gyroscope, a GPS sensor, a magnetometer, a structured light sensor, a time-of-flight sensor, an ultrasonic sensor, and/or a wireless signal triangulation sensor’
[0181], ‘Suitable sensors may include, but are not limited to, imagers (singly, in groups, in stereo configurations, etc.), structured light sensors, time-of flight sensors, ultrasonic sensors, accelerometers, gyroscopes, GPS sensors, a magnetometers, and/or wireless signal triangulation sensors (including but not limited to wifi positioning sensors). Also, it is noted that sensors may for at least some embodiments be disposed on one or more viewers, e.g. in a portable device such as a head mounted display.’
[0182], ‘the translation and/or other motion of some sensor, marker, article of clothing, specific body part, etc. may be utilized, with translation of the viewer being inferred or determined therefrom.’)  
	generating, by the processor, player image data of a peripersonal boundary of the player based on the determined position of the player for rendering a representation of the peripersonal boundary in the game space, the peripersonal boundary being disposed about, and spaced from, the determined position (Fig 2 illustrates and [0107]-[0116] describes a “sphere space,” which is described as, ‘sphere space 210A may be considered
to be a place that enables content to be disposed therein, that supports user actions (and/or potentially enables user actions to be processed as system inputs), that enables expression
of system events and/or outputs, etc. Also like world space, sphere space 210A may be considered to be a collection of rules, behaviors, etc. that define the manner by which interaction between a user and a system (and potentially content associated with sphere space 210A within the system, etc.) may be carried out.’ The Examiner is interpreting this sphere space surrounding a user that supports user actions and enables content and the expression of events/outputs as the claimed peripersonal boundary. [0109] notes that a sphere space does not necessarily have to be spherical but typically may be defined as one or more spheres or a spherical shell. 
Regarding the claimed requirement player image data of the epAbercrombie describes in [0178] that sphere space may or may not be visible or may just be rules of data. [0107] notes that a visibility of sphere space 210A is not excluded.) to simulate interaction of the player with a target object of the augmented reality game environment within the game space (Figs. 3D and 3E of Abercrombie illustrates how resizing sphere space 312 affects user 306’s interaction with two displayed entities 308-A and 308-B. As the sphere space size is decreased, the spatial relationship between the user and the entities is affected. See also Figs. 5B-5C, which illustrates how entities within an illustrative sphere space rotate in the user’s frame of reference as he or she rotates, but entities on the boundary of the sphere space and outside it are seen as rotating with respect to the viewer. 
[0130] describes that the sphere space translates with the viewer but the user rotates within the sphere space, “so that changes in the appearance and/or position of entities (and potential sphere space itself, if visible) may result from rotation, but not translation”. Changes in the appearance and position of entities as observed by a viewer 306, 506, meets the claimed limitation of simulated interaction with a player, wherein the entities themselves meet the limitation of being target objects of the augmented reality game environment – targeted at least in being able to be rotated towards for viewing by the viewer. [0163], describing Figs. 5B and 5C, notes that entities 508C-e and 508C-F disposed within a sphere space rotate with the sphere space as the viewer 506C rotates, while entities 508C-G and 508C-H do not rotate with the sphere space. Additionally consider Figs. 3D and 3E of Abercrombie, which illustrates how resizing sphere space 312 affects user 306’s interaction with two entities 308-A and 308-B. As the sphere space size is decreased, the spatial relationship between the user and the entities is affected. 
[0166] describes a further level of interaction between a player and targeted entity within his sphere space – “a user might create and/or edit an entity in a display space or sphere space”.
A viewer player being able to affect the position, appearance, creation, editing and moving of certain entities (target objects such as 308, 508) with regard to the viewer’s (306, 506) sphere space (peripersonal boundary) meets a broadest reasonable interpretation of simulating interaction of the player with a target object of the augmented reality game environment within the game space.).
obtaining, by the processor, player data for the player via an input modality, the player data being indicative of a player directive to modulate the peripersonal boundary; adjusting, by the processor, a size of the peripersonal boundary as a function of the player data; and updating, by the processor, the player image data based on the adjusted size of the peripersonal boundary. (Abercrombie discloses in [0013] that a sphere space (personal boundary space) resizing stimulus may include a user input such as a hand gesture or eye gesture. [0032] describes that sphere space may be changed in size relative to the viewer.)
Re claims 3-4, 15-16, [0181], ‘Suitable sensors may include, but are not limited to, imagers (singly, in groups, in stereo configurations, etc.), structured light sensors, time-of flight sensors, ultrasonic sensors, accelerometers, gyroscopes, GPS sensors, a magnetometers, and/or wireless signal triangulation sensors (including but not limited to wifi positioning sensors). Also, it is noted that sensors may for at least some embodiments be disposed on one or more viewers, e.g. in a portable device such as a head mounted display.’
[0259], ‘A control stimulus is some form of action, manipulation, input, etc. that may serve to invoke some function within the processor or some system controlled by or otherwise in communication with a processor. For example, a control stimulus might be a specific hand gesture to be performed in free space, manipulation of a virtual icon or other entity in some specified fashion, etc. Typically, though not necessarily, a control stimulus may be established through instantiating executable instructions on the processor in question, for example as part of an operating system, an application, a gesture library, etc.’ Note that predefined program actions correlated to certain hand gestures also meet the limitation of ‘a player parameter’ that is used in conjunction with a control stimulus wherein [0013] describes that these hand gestures may be used to resize a sphere space.
Re claim 10, 19, as discussed in [0109], ‘sphere space 210A may be considered
to be a place that enables content to be disposed therein, that supports user actions (and/or potentially enables user actions to be processed as system inputs), that enables expression
of system events and/or outputs, etc. Also like world space, sphere space 210A may be considered to be a collection of rules, behaviors, etc. that define the manner by which interaction between a user and a system (and potentially content associated with sphere space 210A within the system, etc.) may be carried out.’
Re claims 11-12, [0087] describes that, ‘A user or viewer 106A of the interface is shown
disposed within world space 102A. Depending on the particulars of a given embodiment, the viewer 106A may be physically present within world space 102A, may be represented within world space 102A by a virtual reality and/or augmented reality avatar, and/or may exist within world space 102 as a point of view with no physical form and/ or no visible appearance. For clarity the viewer 106A is shown in FIG. 1A (and elsewhere herein, unless otherwise noted) as a physical human presence, but this is an example only and other arrangements may be equally suitable.’
Also [0089] describes, ‘a world space 102A of a virtual environment, entities 108A-B through 108A-D might include but are not limited to text, images, icons for data files and/or programs, virtual objects appropriate to some virtual environment (e.g. a virtual treasure chest in a pirate game), images, sounds, lighting effects and/or other visual effects, wireframes, models, avatars e.g. representing other users, virtual persons, virtual creatures, etc.’
Re claims 13, 20, refer to the rejection of claim 1, additionally noting that the ‘projector’ may be a virtual reality head-mounted display, see [0024], [0178], [0181]. [0227] further notes that, ‘the outputter 890 may be a visual display. A range of devices may be suitable for use as the outputter 890, including but not limited to light emitting diodes (LED), organic light emitting diodes (OLED), plasma screen panels (PDP), liquid crystal displays (LCD), etc. Likewise, the use of projected or transmitted displays, where the viewed surface is essentially a passive screen for an image projected or otherwise transmitted after being generated elsewhere, may also be suitable.’
Re claim 17, this claim recites intended uses and/or intended programming of the apparatus of claim 16. Claimed intended uses of an apparatus, including claimed intended programmable functions of an apparatus, fail to distinguish over a structurally-capable prior art apparatus including that of Abercrombie because apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
MPEP 2114 Part IV. provides instructions for the examination of functional language in the special case of computerized device claims. Here, it is again stated that functional claim language that is not limited to a specific structure covers all computerized devices that are capable of performing the recited computer-implemented function. Note in particular:
See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information

In the instant case, the Examiner finds the claim language reciting specific content that could be used as player parameters – calibrating a speed of expansion of the peripersonal boundary, a maximum size of expansion of the peripersonal boundary, a duration of expansion of the peripersonal boundary, or an elasticity of the peripersonal boundary -- to merely represent an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, or functions that the apparatus is capable of but not necessarily required to perform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abercrombie in view of US 2018/0373412 A1 to Reif.
Re claims 2, 14, Although Abercrombie teaches the same inventive concept substantially as claimed including enabling the resizing of a spherical personal boundary around a user in augmented reality based on user inputs, Abercrombie is silent as to whether this is done to increase a reach of the player to interact with a target in the game space. 
	Reif is an analogous prior art reference that defines and manages personal boundaries in augmented reality spaces. Reif teaches that it was known in the art to automatically vary the size of a personal boundary to enable rapid hand motions for a certain type of game, such as to enable a user to swing his arms over a certain object in a space, see [0040]. This teaches enabling an expansion to increase a reach of a player to interact with a target object of a game space.
	It would have been obvious to one having ordinary skill in the art at the time of the invention that Abercrombie, which can admittedly resize a personal spherical boundary, could do so to expand a reach of a user towards an object as taught by Reif, without causing any unexpected results. The motivation would be to enable Abercrombie to be adapted to specific types of games, such as a game involving rapid hand motions. 
	Re claims 6, 9, 18, Reif teaches in [0040] that a size of an expanded personal boundary takes into account a necessary class of input (rapid hand motion). 
Allowable Subject Matter
Claims 5, 7, and 8 are allowed. Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715